[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                               APR 27, 2010
                             No. 09-14777                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                  D. C. Docket No. 09-00174-CR-1-CAP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

PEDRO SANCHEZ-GUERRERO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (April 27, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Pedro Sanchez-Guerrero appeals his within Guidelines sentence of 46

months’ incarceration for illegal re-entry into the United States in violation of 8

U.S.C. §§ 1326(a) and (b)(2). On appeal, he contends his sentence is both

procedurally and substantively unreasonable under 18 U.S.C. § 3553(a).

Specifically, he asserts the district court failed to “enumerate which of the

[§ 3553(a)] factors mattered most in its decision” and failed to adequately consider

the factors set forth in 18 U.S.C. § 3553(a), including his personal history and

characteristics as well as his medical history.

      We review the reasonableness of a district court’s sentence under a

deferential abuse of discretion standard. Gall v. United States, 128 S. Ct. 586, 591

(2007). We first review whether the district court committed a procedural error,

such as improperly calculating the Guidelines range, failing to consider the

§ 3553(a) factors, or inadequately explaining the chosen sentence. Id. at 597.

When explaining the sentence, however, the court is not required to “state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). Rather, the court’s acknowledgment that it has considered the

§ 3553(a) factors together with the parties’ arguments is sufficient. Id. at 1330.




                                           2
      Once we determine a sentence is procedurally sound, we must examine

whether the sentence is substantively reasonable in light of the record and the

§ 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

The factors presented in § 3553(a) include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786 (citing 18 U.S.C. § 3553(a)). “[W]hen the district court imposes a

sentence within the advisory Guidelines range, we ordinarily will expect that

choice to be a reasonable one.” Id. at 788. “The weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court.”

United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotations and

alteration omitted).

      The district court did not abuse its discretion by imposing a within

Guidelines sentence of 46 months’ imprisonment. There were no procedural errors

in Sanchez-Guerrero’s sentence because the district court properly calculated the

Guidelines range, based the sentence on undisputed facts set forth in the PSI,

                                           3
treated the Guidelines as advisory, and expressly considered the § 3553(a) factors.

The district court’s sentence is also substantively reasonable. Although Sanchez-

Guerrero claims the district court should have given more weight to certain other

factors, the court did not abuse its discretion by finding that, given his criminal

record, a 46-month sentence was appropriate to promote the goals of punishment

and deterrence. Moreover, the court’s sentence represents the lowest end of the

applicable Guidelines range and is also well below the 20-year statutory maximum

penalty. We therefore conclude that the sentence imposed is both procedurally and

substantively reasonable.

      AFFIRMED.




                                           4